internal_revenue_service number release date index number ----------------------- ------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- -------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-105611-17 date date --------- ------------------------ legend grantor spouse date date date trust county court state statute state statute state dear ---------------- ------------------------------------------------- -------------------------------------------- -------------------------- ------------------- ------------------- ----------------------------------------------------------------------- ---------------------------------------------------------- -------------------------------------------------- -------------------------------------------------- ------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings on the federal estate and gift_tax consequences of a judicial reformation of trust the facts and representations submitted are summarized as follows on date grantor created trust an irrevocable_trust to benefit spouse grantor’s spouse and descendants trust is administered under the laws of state section of trust is entitled special_power_of_appointment and provides that on the death of spouse the trustee is to distribute such amounts of principal and income as spouse is to direct to such persons or charities for such estates and interests and outright or upon such terms trusts conditions and limitations as spouse is to appoint by her last will made either before or after grantor’s death making specific reference to plr-105611-17 this power and which is to be admitted to probate in a formal or informal proceeding spouse may release such power_of_appointment in whole or in part by any method recognized by law the terms of section however did not specifically limit the exercise of the power_of_appointment to persons other than spouse the estate of spouse the creditors of spouse or the creditors of spouse’s estate it is represented that grantor intended for the power_of_appointment to be a limited_power_of_appointment section dollar_figure of spouse’s most recent will refers to section of trust the will states in relevant part i n section of trust i am granted the limited power to appoint the assets of such trust to persons or charities other than myself my creditors my estate or the creditors of my estate on date grantor filed a petition with county court to reform section of trust to provide that the trustee is to distribute such amounts of principal and income as spouse is to direct to such persons or charities other than spouse the creditors of spouse the estate of spouse and the creditors of the estate of spouse on date county court entered an order retroactively reforming and modifying section of trust to conform to grantor’s intent consistent with the petition you have requested the following rulings the power_of_appointment granted to spouse by section of trust as reformed by county court to correct the scrivener’s error does not constitute a general_power_of_appointment under sec_2041 of the internal_revenue_code over the assets of trust and trust assets will not be included in spouse’s gross_estate the reformation of trust is not an exercise or release of a general_power_of_appointment under sec_2514 so as to constitute a gift by spouse for federal gift_tax purposes law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in sec_2031 through the value at the time of his death of all property real or personal tangible or intangible wherever situated plr-105611-17 sec_2041 provides in relevant part that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through inclusive sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate sec_2041 provides in relevant part that the lapse of a power_of_appointment created after date during the life of the person possessing the power shall be considered the release of such power sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate in 387_us_456 87_sct_1776 18_led_886 the supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court plr-105611-17 state statute provides that a court may reform the terms of a governing instrument even if unambiguous to conform the terms to the transferor’s intention if it is proved by clear_and_convincing evidence that the transferor’s intent and the terms of the governing instrument were affected by a mistake of fact or law whether in expression or inducement state statute provides that to achieve the transferor’s tax objectives the court may modify the terms of a governing instrument in a manner that is not contrary to the transferor’s probable intention the court may provide that the modification has retroactive effect in this case it is represented that grantor did not intend for spouse to have a general_power_of_appointment based upon the facts submitted and the representations made we conclude that the county court’s date order to reform trust was to correct a scrivener’s error the order is consistent with applicable state law that would be applied by the highest court of state accordingly we conclude that the power_of_appointment granted to spouse by section of trust as reformed by county court to correct the scrivener’s error does not constitute a general_power_of_appointment under sec_2041 over the assets of trust and trust assets will not be included in spouse's gross_estate further we conclude that the reformation of trust was not the exercise or release of a general_power_of_appointment under sec_2514 so as to constitute a gift by spouse for federal gift_tax purposes in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-105611-17 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
